DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed , with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 8 and 14, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein after step A, the method further comprising: analyzing whether the identified rotation category corresponding to the car damage picture is a second preset rotation category or a third preset rotation category, wherein the second preset rotation category is clockwise rotation of 90 degrees, and the third preset rotation category is clockwise rotation of 270 degrees; or, the second preset rotation category is clockwise rotation of 270 degrees, and the third preset rotation category is clockwise rotation of 90 degrees; step B comprising: determining, if the identified rotation category is a second preset rotation category, a rotation control parameter corresponding to the identified rotation category according to a pre-determined mapping relation between rotation categories and rotation control parameters; step C comprising: rotating the received car damage picture according to the determined rotation control parameter to generate a rotation picture to be secondarily identified; after step C, the method further comprising: {SZGD-1829-USPT/01490297v1}-2-identifying, by using the pre-trained picture rotation category identification model, a secondary identification rotation category corresponding to the rotation picture to be secondarily identified; determining, if the secondary identification rotation category is a first preset rotation category, the rotation picture to be secondarily identified as an angle-normal car damage picture, wherein the first preset rotation category is clockwise rotation of 0 degree or clockwise rotation of 360 degrees; and determining, if the secondary identification rotation category is a fourth preset rotation category, the identified rotation category corresponding to the car damage picture as a third preset rotation category, determining a rotation control parameter corresponding to the third preset rotation category according to the pre-determined mapping relation between rotation categories and rotation control parameters, and rotating the received car damage picture according to the determined rotation control parameter to generate an angle-normal car damage picture, wherein the fourth preset rotation category is clockwise rotation of 180 degrees or counterclockwise rotation of 180 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649